DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13 2022 has been entered.
Receipt of Arguments/Remarks filed on May 13 2022 is acknowledged. Claims 2, 4-6, 11 and 14-16 were/stand cancelled. Claim 1 was amended. Claims 1, 3, 7-10, 12-13 and 17-20 are pending.  Claims 7-9, 12-13, 17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 24 2019.   Claims 1, 3, 10  and 18 are directed to the elected invention.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 as currently written is vague and indefinite.  Claim 18 depends from claim 1.  Claim 1 is directed to an ophthalmic implant.  Claim 10 recites a medical device comprising an ophthalmic implant.  Claim 18 recites specific medical devices.  While medical devices such as intraocular lenses, corneal contact lens, iris hooks, artificial cornea, intracorneal ring, capsular tension ring, intracorneal lens, glaucoma drainage value, intraocular filler and fundus filler, the claim also recites medical devise which are not associated with eye implantation.  These devices include drug sustained release carrier, skin medical devices, eyeglasses, protective goggles, medical equipment lenses, telescope and inspection mirror.  Since these devise are not associated with eye implantation, it is unclear how the ocular implant of claim 1 is associated with these devices.  
Claim 18 as currently written is vague and indefinite.  The claim recites othokeratology.  It is unclear what medical device is being referred to. Orthokeratology is a type of ocular treatment, but not a medical device per se.  Therefore, it is unclear what medical device is being claimed.
Claim 18 as currently written is vague and indefinite.  The claim recites internal oculoscope.  It is unclear what is this medical device.  Did Applicants mean oscilloscope?  The examiner believes this might be a translational issue.  However, it is unclear what medical device is being referred to.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schlueter (US Patent No. 7909458, cited in the Office action mailed on November 4 2020) in view of Maclean et al. (Journal of Photochemistry & Photobiology, 2008, cited in the Office action mailed on November 4 2020), Lee et al. (J. Chem. Soc. Perkin. Trans., 1993, cited in the Office action mailed on June 11 2019) and Valkov et al. (Int. J. Mol. Sci., 2014, cited in the Office action mailed on November 4 2020).
Applicant Claims
The instant application claims an ophthalmic implant comprising an ophthalmic material for a light therapy of an ocular disease, comprising: a matrix material, in which the matrix material is a copolymer obtained by at least one monomer selected from the group consisting of methyl methacrylate, ethyl methacrylate, ethyl acrylate, butyl methacrylate, butyl acrylate, hydroxyethyl methacrylate, and hydroxyethyl acrylate and at least one monomer selected from the group consisting of ethylene glycol dimethacrylate, butanediol dimethacrylate and hexanediol dimethacrylate; and at least one photosensitizer selected from the group consisting of porphyrins, metalloporphyrins, porphyrins, chlorophyll, and purpurin; wherein the at least one photosensitizer is less than 0.1 wt.% relative to the total weight of the matrix material, and wherein the at least one photosensitizer is a photothermal-type photosensitizer capable of generating heat such that, when subjected to a laser light source having a wavelength between 600 nm and 900 nm, the ophthalmic material experiences a temperature increase of about 6 °C to about 12 °C.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Schlueter is directed to UV-absorbers for ophthalmic lens materials.  The UV absorbers are particularly suitable for use in IOLs (intraocular lens, an implant).  Such device materials are prepared by copolymerizing the UV absorbers with other ingredients such as device-forming materials, crosslinking agents and blue light blocking chromophores (column 6, lines 56-65).  Many device-forming monomers are known in the art and include both acrylic and silicone-containing monomers.  Any known IOL device material is suitable.  Preferred monomers include 2-phenylethyl methacrylate, 4-phenylbutyl methacrylate (i.e. hydrophobic acrylates), etc. and their corresponding acrylates (columns 6-7, lines 66-67, 3-5 and 34-38).  Device materials generally comprise a total of at least about 75% device forming monomers (column 7, lines 50-52).  Blue light absorbers are typically present in an amount from about 0.01-0.5% (column 8, lines 27-28).  Specific exemplified combination of monomers include hydroxyethyl methacrylate and butanediol diacrylate (table 1).  Other crosslinking agents taught include butanediol dimethacrylate or ethylene glycol dimethacrylate (column 7, lines 53-67).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Schlueter teaches UV-absorbers and blue light blocking chromophores which are copolymerized with the device-forming materials (i.e. monomers) to form intraocular lens, Schlueter does not teach purpurin 18 or that it is fixed inside the IOL.  However, these deficiencies are cured by Maclean et al., Lee et al. and Valkov et al. 
	Maclean et al. is directed to the role of oxygen in the visible-light inactivation of Staphylococcus aureus.  The study shows that oxygen plays a fundamental role in the visible-light inactivation of S. aureus.  The mechanisms of inactivation is the photo-excitation of naturally occurring intracellular porphyrins, which function as endogenous photosensitizers (page 184, left column, fifth complete paragraph).  It is taught that S. aureus, including MRSA, is a major cause of healthcare-associated infection (page 184, left column, last sentence).  It is taught that it is known from the literature that exposure to visible-light, more specifically blue wavelengths, causes the PhotoDynamic Inactivation (PDS) of some bacterial species through photo-stimulation of their endogenous intracellular porphyrins.  This exposure leads to porphyrin excitation and production of singlet oxygen (page 180, left column, second paragraph).  
Lee et al. is directed to the use of chlorophyll derivative, purpurin-18 for syntheses of sensitizer for use in photodynamic therapy.  Purpurin are photosensitizers.  Purpurin-18 has been shown to be effective in vitro photosensitizers.  The sensitizers generate singlet oxygen (page 2369, left column). The structure of purpurin-18 is shown in figure 1 which shows that this photosensitizer possess a vinyl group (page 2369).
	Valkov et al. is directed to polymer-immobilized photosensitizers for continuous eradication of bacteria.  When the photosensitizers were immobilized in polystyrene, they were found to exhibit high antibacterial activity in a continuous regime (abstract).   Inactivating S. aureus in a continuous regime was shown (page 14994, conclusions).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schlueter, Maclean et al., Lee et al. and Valkov et al. and utilize purpurin-18 as a blue-light absorbing compound in the polymerization of the intraocular lens of Schlueter.  One skilled in the art would have been motivated to utilize purpurin-18 as it is a porphyrin photosensitizer which generates singlet oxygen.  Since photosensitizers of this type as taught by Maclean et al. are known to inhibit bacteria such as S. aureus, one of ordinary skill in the art would have been motivated to utilize this photosensitizer immobilized with the polymer in order to provide for a continuous regime as taught by Valkov et al. Since Schlueter teaches utilizing the blue light absorbing compounds polymerized with the monomers forming the intraocular lens, this would result in the photosensitizer being polymerized with the matrix material and fixed inside the matrix material.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schlueter, Maclean et al., Lee et al. and Valkov et al. and utilize acrylates such as hydroxyethyl methacrylate in combination with the crosslinker butanediol dimethacrylate or ethylene glycol dimethacrylate to form the intraocular lens.  One skilled in the art would have been motivated to utilize any of the specifically taught monomers as Schlueter teaches any known IOL device material is suitable.  It would have been obvious to substitute butanediol acrylate with butanediol dimethacrylate or ethylene glycol dimethacrylate as all are crosslinkers as taught by Schlueter.
Regarding the claimed amount of photosensitizer, Schlueter teaches an amount of blue light absorbing compound of 0.01-0.5% which overlaps with the instantly claimed amount.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding the claimed wherein the at least one photosensitizer is a photothermal-type photosensitizer capable of generating heat such that, when subjected to a laser light source having a wavelength between 600 nm and 900 nm, the ophthalmic material experiences a temperature increase of about 6 °C to about 12 °C, Lee et al. expressly teaches purpurin-18, which is a specific photosensitizer claimed in instant claim 3.  Since the limitations are directed to the photosensitizer and the prior art teaches the same chemical species, the photosensitizer must possess the property claimed.  Note MPEP 2112.01: "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, the recitation “when subjected to a laser light” is directed to the product in use. However,  "the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). Since the same photosensitizer is taught, the limitation does not structurally distinguish the instant claims from the prior art.
Response to Arguments/Declaration under Rule 132
Applicants’ arguments filed May 13 2022 have been fully considered but they are not persuasive. 
Applicants argue that the cited references fail to teach or suggest an ophthalmic implant comprising an ophthalmic material for light therapy of an ocular disease as claimed.  It is argued that the references fail to provide the requisite suggestion or incentive that would have motivated one of ordinary skill in the art to modify the references to produce the claimed invention.  It is argued that due to the differences in the final purposes of the  materials for Schlueter and the present invention, the amount of the two additives (the UV absorber in Schlueter vs. the photosensitizer in the present invention) are different.  The main function of adding UV absorbers or blue light absorbers is to shield ultraviolet or blue-violet light.  Thus, the amount of light absorber will be high.  Applicants point to the examples of Schlueter.  It is argued that when the claimed implants have less than 0.1 wt% and are subjected to a laser light source within 600 to 800 nm, the photosensitizer is capable of generating heat such that the ophthalmic material experiences a temperature increase of about 6 to about 12 °C.  It is argued the declaration compares the differences between the material describe in Schlueter and the present application.  As can be seen from the comparative testing data, the ophthalmic material of the present invention has a transmittance of 98% whereas the material described in Schlueter has a transmittance of 76%.  Thus, the material of the present invention satisfies the transmittance vision requirement whereas Schlueter does not.  Because the material of Schlueter includes UV absorbers, the material does not experience an increase in temperature under irradiation.  Maclean fails to correct the deficiencies of Schlueter.  Mclean does not teach or suggest the use of photosensitizers for ophthalmic implant.  Lee only mentions the use of photosensitizers for photodynamic treatment of cancer not ophthalmic implant.  It is argued that Valkov is directed to treating wastewater and thus is non-analogous art.  Valkov does not remedy the deficiencies of Schlueter.  
Response to Applicants arguments, Schlueter teaches the use of both a UV absorber and a blue light absorber.  The instant claims do not exclude additional UV absorbers from being utilized in the implant due to the open transitional claim language of comprising.  Blue light absorbers are present in an amount from about 0.01 to 0.5% which overlaps with the instant claim range.  Regarding the claimed wherein the at least one photosensitizer is a photothermal-type photosensitizer capable of generating heat such that, when subjected to a laser light source having a wavelength between 600 nm and 900 nm, the ophthalmic material experiences a temperature increase of about 6 °C to about 12 °C, Lee et al. expressly teaches purpurin-18, which is a specific photosensitizer claimed in instant claim 3.  Since the limitations are directed to the photosensitizer and the prior art teaches the same chemical species, the photosensitizer must possess the property claimed.  Note MPEP 2112.01: "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, the recitation “when subjected to a laser light” is directed to the product in use. However,  "the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). Since the same photosensitizer is taught, the limitation does not structurally distinguish the instant claims from the prior art.  While a single reference does not teach all the claim limitations, that is not the requirement for obviousness. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Schlueter suggests the inclusion of a blue light absorber as established in the action, one skilled in the art would have been motivated to utilize purpurin-18 as the blue-light absorbing compound in order to inhibit bacteria.  It is well settled that "any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). MPEP 2143.01.  Therefore, motivation to utilize the purpurin-18 for a different reason than Applicants does not make its use unobvious.  
Regarding Applicants other arguments, these arguments are not persuasive for the same reasons as set forth in the Final rejection mailed January 31 2022.  Schlueter teaches that intraocular lens are prepared by copolymerizing UV absorbers with other ingredients including device-forming materials, crosslinking agents and blue light block chromophores.  The instant claim language does not exclude additional material not claimed to be present.  Thus, the inclusion of UV absorbers and blue light blocking chromophores is not excluded by the instant claim language.  The combination of Maclean et al., Lee et al., and Valkov et al. would suggest the use of purpurin-18 as the blue light absorbing compound which can be utilized in the polymerization of the intraocular lens of Schlueter.  Thus the rejection is not based on utilizing purpurin-18 as a UV absorber as indicated by Applicants.  As established in the rejection, purpurin-18 is a porphyrin photosensitizer which generates singlet oxygen as taught by Lee et al.  Since photosensitizers of this type as taught by Maclean et al. are known to inhibit bacteria such as S. aureus, one of ordinary skill in the art would have been motivated to utilize this photosensitizer immobilized with the polymer in order to provide for a continuous regime as taught by Valkov et al. Since Schlueter teaches utilizing the blue light absorbing compounds polymerized with the monomers forming the intraocular lens, this would result in the photosensitizer being polymerized with the matrix material and fixed inside the matrix material.  While Valkov et al. is directed to freshwater treatment, Valkov et al. teaches that photosensitizers are harmless to human beings and animals and they inactivate bacteria.  This is true regardless of how the photosensitizers are utilized.  Valkov et al. compares immobilized photosensitizers compared to free photosensitizers and that the immobilized photosensitizers have higher stability and maintained at least some of their antibacterial activity after storage.  The photosensitizers did not leak from the solid supports which is the same desire as taught in Schlueter (see page 14986 of Valkov et al.).  While the method of immobilization may be different, since the photosensitizers did not leak they are still fixed inside the matrix material.  Additionally, Valkov et al. is not utilized alone, Maclean supports the teachings of Valkov et al. which is that photosensitizers inactive bacteria.   Inhibition of bacteria is one reason to include purpurin-18.  While it might not be the reason Applicants include this photosensitizers, it does not make the motivation provided by the prior art any less obvious.  It is well settled that "any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). MPEP 2143.01.  Additionally, “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). Thus while the prior art might suggest an ophthalmic implant comprising a matrix material with purpurin-18 immobilized but for a different reason than Applicants, this does not distinguish the structure of the prior art from the instant claims.  Regarding the non-analogous arguments with regards to Valkov et al., these arguments are also unpersuasive, and attribute an overly narrow range of interest and creativity to the person of ordinary skill in the art. Cf KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420-21 (2007) (explaining that a person with ordinary skill in the art is "a person of ordinary creativity, not an automaton," and "in many cases ... will be able to fit the teachings of multiple patents together like pieces of a puzzle"). Whether two references are analogous art is determined by two separate tests: "(1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved." In re Bigio, 381F.3d1320, 1325 (Fed. Cir. 2004).  Regarding the field of endeavor, while Valkov et al. is not an ophthalmic device, the examiner cannot agree that the field of endeavor is limited to such a narrow field.  Valkov et al. is entitled polymer-immobilized photosensitizers for continuous eradication of bacteria.  Since the instant claims require a photosensitizer, the examiner does not necessarily agree Valkov et al. is non-analogous.  Even if it is not the same field of endeavors the examiner cannot agree that it isn’t reasonably pertinent.  Valkov et al. specifically teaches that immobilization prevents leaking of the photosensitizer.  This is the same as the instant specification as page 4 of the specification as filed states that “Since the photosensitizer is fixed inside of the material, the photosensitizers cannot freely enter into other tissues”.  
	Regarding the declaration, a Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows the difference in results are in fact unexpected and unobvious and of both statistical and practical significance (Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339(Fed. Cir. 2007)). Here, while a side by side comparison is made, the examiner cannot agree that the differences are unexpected and unobvious and of both a statistical and practical significance.  Firstly, as indicated above the instant claims do not exclude the inclusion of a UV absorber in addition to purpurin-18.  The blue light absorbing compounds as taught by Schlueter are included in an amount overlapping the instant claims.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Applicants could establish the criticality of the instantly claimed range by Note MPEP 716.02(d): “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Looking to the #8 of the declaration, while the comparison shows two different concentrations of photosensitizers (0.04 vs 0.1), the same wavelength is not utilized.  Therefore, the declaration does not establish the criticality of the claimed concentration.  
While the declaration states that vision requirements for transmittance, such limitations are not present in the claim.  Transmittance would only matter if the implant would be in a position to affect vision.  But the medical devices claimed and the recitation ocular implant only require capability of being implanted somewhere in the eye.  Additionally, as indicated above, Applicants are arguing the use of the composition wherein the instant claims are directed to a product.  Therefore, Applicants are arguing limitations which are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the declaration is not persuasive as while there is a difference in the comparative example, the declaration does not establish that this difference is of a practical and significant difference commensurate in scope with the claims.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 10 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-18 and 20 of copending Application No. 15776263.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims an ophthalmic implant comprising an ophthalmic material for a light therapy of an ocular disease, comprising: a matrix material, in which the matrix material is a copolymer obtained by at least one monomer selected from the group consisting of methyl methacrylate, ethyl methacrylate, ethyl acrylate, butyl methacrylate, butyl acrylate, hydroxyethyl methacrylate, and hydroxyethyl acrylate and at least one monomer selected from the group consisting of ethylene glycol dimethacrylate, butanediol dimethacrylate and hexanediol dimethacrylate; and at least one photosensitizer selected from the group consisting of porphyrins, metalloporphyrins, porphyrins, chlorophyll, and purpurin; wherein the at least one photosensitizer is less than 0.1 wt.% relative to the total weight of the matrix material, and wherein the at least one photosensitizer is a photothermal-type photosensitizer capable of generating heat such that, when subjected to a laser light source having a wavelength between 600 nm and 900 nm, the ophthalmic material experiences a temperature increase of about 6 °C to about 12 °C.
Copending ‘263 claims a material comprising a copolymer comprising hydrophilic and hydrophobic acrylates.  The material further comprises a photosensitizer.  The photosensitizer participates in the polymerization.  Purpurin 18 is also claimed.  A medical device such as an intraocular lens is claimed.  Hydrophilic acrylates include hydroxyethyl methacrylate, hydroxyethyl acrylate, ethylene glycol dimethacrylate, butylene glycol dimethacrylate, etc. and mixtures thereof.  Hydrophobic acrylates include methyl methacrylate, ethyl methacrylate, etc. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try any of the specifically claimed monomers as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed wherein the at least one photosensitizer is a photothermal-type photosensitizer capable of generating heat such that, when subjected to a laser light source having a wavelength between 600 nm and 900 nm, the ophthalmic material experiences a temperature increase of about 6 °C to about 12 °C, Copending ‘263 expressly teaches purpurin-18, which is a specific photosensitizer claimed in instant claim 3.  Since the limitations are directed to the photosensitizer and the prior art teaches the same chemical species, the photosensitizer must possess the property claimed.  Note MPEP 2112.01: "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, the recitation “when subjected to a laser light” is directed to the product in use. However,  "the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). Since the same photosensitizer is taught, the limitation does not structurally distinguish the instant claims from the copending application.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both are directed to material containing the same or similar ingredients.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  However, a notice of allowance has been issued in copending ‘263.

Response to Arguments
Applicants’ arguments filed May 13 2022 have been fully considered but they are not persuasive. 
Applicants argue in view of the claim amendments, the claims of the present invention and those of ‘263 are not obvious variants of one another.
Regarding Applicants’ arguments, the examiner cannot agree.  Copending ‘263 claims the same photosensitizers.  Since the same photosensitizers are claimed, the limitation does not structurally distinguish the instant claims from the copending application.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616